304 F.2d 159
Samuel Harold HELLER, Appellant,v.UNITED STATES of America, Appellee.
No. 19316.
United States Court of Appeals Fifth Circuit.
July 6, 1962.

Appeal from the United States District Court for the Middle District of Georgia; William A. Bootle, Judge.
H. T. O'Neal, Jr., Charles F. Adams, and Adams, O'Neal, Steele & Thornton, Macon, Ga., for appellant.
Floyd M. Buford, U. S. Atty., Sampson L. Culpepper, Asst. U. S. Atty., Macon, Ga., for appellee.
Before BROWN, WISDOM, and BELL, Circuit Judges.
PER CURIAM.


1
The Court has carefully reviewed the record. We hold that the verdict of the jury is supported by substantial evidence. We hold that there is no reversible error in the charge, as averred by the appellant. Morissette v. United States, 1952, 342 U.S. 246, 72 S. Ct. 240, 96 L. Ed. 288; Ward v. United States, 5 Cir., 1962, 296 F.2d 898.

The judgment is

2
Affirmed.